DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,880,847. This is a statutory double patenting rejection.

Instant application 17/135432 
U.S. Patent 10,880,847 B2
1. A method of a base station in a communication system, comprising:

 transmitting a synchronization signal including at least one of a primary synchronization signal and a secondary synchronization signal to a terminal;

transmitting a broadcast channel to the terminal; and

receiving a reference signal received power (RSRP) from the terminal,

 wherein the RSRP is for the transmitted synchronization signal,

wherein one antenna port is defined for the synchronization signal, and
wherein Doppler spread and delay spread of the secondary synchronization signal is associated with at least one physical channel including the broadcast channel.
1. A method of a base station in a communication system, comprising:

 transmitting a synchronization signal including at least one of a primary synchronization signal and a secondary synchronization signal to a terminal;

transmitting a broadcast channel to the terminal; and

 receiving a reference signal received power (RSRP) from the terminal,

 wherein the RSRP is for the transmitted synchronization signal,

 wherein one antenna port is defined for the synchronization signal, and
 wherein Doppler spread and delay spread of the secondary synchronization signal is associated with at least one physical channel including the broadcast channel.



In view of the above, it is noted that the instant application is exactly the same as U.S. Patent 10,880,847 B1, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474